970 So. 2d 354 (2007)
AEQUICAP INSURANCE COMPANY f/k/a Transportation Casualty Insurance Company, Appellant,
v.
BULK EXPRESS TRANSPORT, INC., a Florida corporation, and Jorge Carreno, Appellees.
No. 3D06-812.
District Court of Appeal of Florida, Third District.
September 12, 2007.
Gordon Hargrove James, P.A., and Mark R. Boyd, and Dana J. McElroy, Fort Lauderdale, for appellant.
Jorden Burt, L.L.P., and Richard J. Ovelmen, and Enrique D. Arana, Miami, and Mitchell D. Sprengelmeyer, for appellees.
Before GERSTEN, C.J., and SHEPHERD and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Discover Prop. & Cas. Ins. Co. v. Beach Cars of W. Palm, Inc., 929 So. 2d 729 (Fla. 4th DCA 2006).